            Case 3:19-cv-02004-RDM Document 1 Filed 11/21/19 Page 1 of 8

                            F IN THE DISTRICT COURT
                             OR THE DISTRICT OF PENNSYLVANIA




     JOSHUA WESTMORELAND     PRO SE
            JrPETITIOINER                             CIVIL Ct.SE ;· NO. TRT- SCR
                                                      2019-03796 PUSUANI X©:
             v.                                      TITLE 31U.S . C. 3723
                                                     TORT CLAIM TO DISTRICT
     UNITED STATES OF AMERieA                        COURT FOR GOOD/CAUSE
             RESPONDENTS

                                                                       FilED
                                                           SCRANTON
                                                           NOV 2 1 2019


                                    MOTION
                                                    PEIL   ~ CLERK =
  COMES NOW PRO SE PETITIONER JOSHT       ~·      .
  is court hold his prom ~e .brief ~A W~S1MOREl'.;~NE>i and request that th-
         d      .         -   -     o a_ess stringent s tandard than one
 prepare and f :tled by a seasoned lawyer. See - Thomas v. Eby 481- iJ. s ·
 434 ,440(6th, Cir.2007);Haines v. Kern e r 404 U·~S
                             _          _       ,      •
                                                        510 - 21(1972')~~!
                                                           •       -
                                                                           ~·-
                                                                        n su
                                                                           J                   •



 pport of mpetitioner s cla ims for relief :allegations at law he averts
 the following grounds for relief.


                             CASE HISTORY
 PETITIONER FILED ALL, OF THE APPROPRIATE GRIEVENCE FORM AND EVIDENCE
 OF LOST PROPERTY,RECIEPTS,AND ALL THE NECCESSARY MATERIALS . SEE ATTA-
 CHED RECIEPTS OF AND ALL PAST ACTIONS. FILED WITH THE REGIONAL PER-
 SONEL. THUS PETITIONER REQUEST ~THAT THIS HONORABLE COURT ADJUDICATE
ALL OF HIS CLAIMS FOR RELIEF WITHIN THIS PRESENT MOTION AND                                    GRANT
 fHE REQUESTED RELI EF . SEE(ATTACHED EXHIBITS AT LAW)

                                                                       RESPECTFULLY

                                                      ~        I       a       _u.i.w   m O l'f ' " - "


                    CERTIFICATE'-' OF SERVICE
ON    THIS DAY OF__ll J._te_/~1_01_9 2019.I SENT A COPY OF THIS MOTION                              TO
THE CLERK. OF     COURT .
                 Case 3:19-cv-02004-RDM Document 1 Filed 11/21/19 Page 2 of 8




ims Act
1.   [PURPOSE AND SCOPE   § 543 . 30. Pursuant to the Federal Tort
Claims Act , a claim for money damages for personal injury or
death and/or damage to or loss of property must be filed against
the United States by the injured party with the appropriate
Federal agency for adminis tra ti ve action. General provisions
for processing administrative claims under the Federal Tort
Claims
Act are contained in 28 CFR part 14 .     The provisions in this
subpart describe the procedures to follow when filing an
administrative tort claim with the Bureau of Prisons . ]

Under the Federal Tort Claims Act (FTCA), the government may be
liable for the negligent or wrongful acts or omissions of its
employees while acting within the scope of their ernployme.nt .
Inmate work-related claims are not compensable under the FTCA's
provi sions.  Such claims should be processed under the Inmate
Accident Compensation Act, 28 CFR 301 . 301 - 30 1 .317 .
Most federa l employee work-related claims are also not paid under
the FTCA' s provisions .   Work- related personal injury or death
claims are processed under the Federal Employees' Compensation
Act (FECA) , 5 U.S.C. §§ 8101     8193 .  Work-related personal
property claims are processed under the Milita r y and Civilian
Employees Claims Act (CECA), 31 U.S . C. § 3721 , or under the
Bureau of Prisons Claims Act (BOPCA), 31 U.S.C. § 3722, unless
the claim involves government negligence.
2.    SUMMARY OF CHANGES .  This Program Statement is revised to
increase the settlement amounts for the Regional Counsels and the
General Counsel .
[Bracketed Bold] - Rules
Regular Type - Implementing Information

3.         PROGRAM OBJECTIVE .                             The expected result of this program is :
Appropriate compensation will be made under the Federal Tort
Claims Act if individuals suffer proven monetary loss, personal
injury, or wrongful death caused by an employee's negligent or
                                                                                                                                                         proi
                                                                         l
CJ 2019 MaLthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and tenns and conditions of the Matthew Bender Master Agreement.




                                                                                                                                           •J       01·· '      /
                                                                                                                                            ' l.) ·'*)    ...
                 Case 3:19-cv-02004-RDM Document 1 Filed 11/21/19 Page 3 of 8




wrongful act or omission , while the employee is acting within the
scope of his or her emp l oyment .

4.          DIRECTIVES AFFECTED

a.          Directive Rescinded

PS 1320 . 05                  Federal Tort Claims Act (6/28/00)

b.         Directives Referenced

28 U.S . C. § 1346(b) United States as Defendant

28 U.S.C . §§ 2671-2680, Tort Claims Procedure

28 U . S.C . § 2401(b) Sta t utory Time Period

DOJ Order 2110 . 23C  Fi l ing and Settlement of Claims of Civilian
Personnel for Damages to or Loss of Personal Property Incident to
Service (12/13/91 )

c.         Rules Referenced

28 CFR 0 . 96 & 0.97, Delegation a nd Redelegation of authority

28 CFR 0.172, Authority : Federal tort claims

28 CFR 14 . 1 through 14 . 11 , Administrative Claims under FTCA

28 CFR 543.30 through 543 . 32, Claims under the FTCA

5.         STANDARDS REFERENCED

a.    American Correctional Association 3rct Edi ti on Standards for
Adult Correctional Institutions:  3-404 1 , 3-4190, and 3-4393

b.    American Correctional Association 3rct Edi ti on Standards for
Adult Local Detention Facilities :    3-ALDF-lB-15, 3-ALDF-3A-24,
and 3-ALDF-4G-07
6.    DELEGATION OF AUTHORITY .  The General Counsel and Regional
Counsel are delegated authority (28 CFR 0.97) to consider,
adjust, determine , compromise, settle , and pay federal tort
claims if the amount of a proposed adjustment , compromise,
settlement, or award does not exceed the amount specified in

28 CFR 0. 1 72 .


                                                                          2
© 20 19 Matthew Bender & Company, Inc., a member of the LexisNexis Group. Al l rights reserved. Use of this product is subject to the restrictions
and tcnns and conditions of the Matthew Bender Master Agreement.
                Case 3:19-cv-02004-RDM Document 1 Filed 11/21/19 Page 4 of 8




 7.         [FILING A CLAIM                          §543.31

  a.    Who may file a claim?     You may file a claim if you are
the injured person or the owner of the damaged or lost property .
A person acting on your behalf a s an agent , executor ,
administrator , parent, guardian , or other representative may file
a claim for you if the person provides a written statement signed
by you giving that person permission to act for you .             A
representative may also file a claim for wrongful death.     If you
hire a lawyer or authorize a representative to act on your

behalf, the agency will correspond only with that representative ,
and will not continue to correspond with you.]
  A clai m may be filed by an inmate or a non-inmate                                                                      (e . g ., staff
member , visitor , or private citizen) .     You must                                                                   file a claim
within t wo years after your claim accrues .    Should                                                                   a settlement
of fer be made , the voucher will contain both your                                                                     name and the
name of your representative , if applicable .
  Regiona l Counsel staf f will                                          track a ll               clai ms          that are               f iled
properl y within their regions .

      Claims will not




                                                                         3
C 2019 Matthew Bender & Company. Inc .. n member of the LcxisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
                                                                                 .... .   ·· - ---'·:~i*.;:~              - - . ---··-- -- -- - .

,           .       United States Department of Justice              01t:l.~1iHOMI'.          CITY
        .           Federal Bureau of Prisons
                '                                                    O!io!:730
    r               Consolidated Legal Center
©                                                                    11 C'l'C':'l" l 19
                    7410 S MacArthur Blvd.                           P M :.1· IL
                    Oklahoma City, OK 73169

                      Official Use Only
                                                          '}/                                                                                       a
                                                              Joshua Westmoreland                                                                   ~
                                                              Register No. 18889-075
                                                              United States Penitentiary - Canaan                                                   ~
                                                              P.O. Box 300
                                                              Waymart, PA 18472                                                                     ~

                                                 i 84 72-Ci8CiOC10       •1JIJII1I11 !1111111 ii •IJ'l''IJJil •IJI Jlj1ti1l 11Jll ll1111l11I'1111
                                                                                                                                                        Case 3:19-cv-02004-RDM Document 1 Filed 11/21/19 Page 5 of 8
             Case 3:19-cv-02004-RDM Document 1 Filed 11/21/19 Page 6 of 8


                                                         United States Department of Justice

                                                                       Federal Bureau of Prisons

                                                                     South Central Regional Office


                                                              US. Armed Forces Reserve Complex
                                                                       344 Marine Forces Drive
      OCT 1 1 2019                                                  Grand Prairie, Texas 75051


Joshua Westmoreland
Reg. No. 18889-075
United States Penitentiary - Canaan
P.O. Box 300
Waymart, PA 18472

                Re:    Tort Claim No. TRT-SCR-2019-03796

Dear Mr. Westmoreland:

This letter is the Federal Bureau of Prisons' (BOP) response to your request for reconsideration of
the administrative claim you submitted pursuant to and adjudicated pursuant to 31 U.S .C. § 3723.

The BOP letter to you of May 29, 2019 stated in part, "You must submit your request for
reconsideration in writing, to the above address with three months of the date of this letter." Your
request for reconsideration must have been received no later than August 29, 2019. Your request
was post-marked September 3, 2019, and was not received until September 16, 2019; therefore, it
is untimely and is denied.

You should be aware that Title 31 U.S.C. § 3723 does not provide for judicial review of claim
determinations made under that statutory provision.

Sincerely,



Regional


JAS/elg


cc:     D. Hendrix, Complex Warden
        FCC Forrest City

        E. Bradley, Warden
        USP Canaan
       Case 3:19-cv-02004-RDM Document 1 Filed 11/21/19 Page 7 of 8

                                           United States Department of Justice

                                                      Federal Bureau of Priso\;;~

                                                       Consolidated Legal Center •


                                                        Federal Transfer Center
                                                        7410 S. MacArthur Blvd.
                                                       Oklahoma City, OK 73189

Date Mailed:         SEP 1 8 2019

Joshua Westmoreland
Register No. 18889-075
United States Penitentiary - Canaan
P . O . Box 300
Waymart, PA 18472

Mr. Westmoreland :

We are returning your correspondence concerning reconsideration
of Tort Claim No. TRT-SCR-2019-03796. The request for
reconsideration must be submitted to the Regional Counsel for
the South Central Regional Office at the address below .

                  Regional Counsel
                  South Central Regional Off ice
                  U.S . Armed Forces Reserve Complex
                  344 Marine Forces Drive
                  Grand Prairie, Texas 75051

You should include add i t ional evidence of the damage or loss to
support your request for reconsideration.

Sincerely,



               Attorney


JDC/ elg

Encl
T0 sh      w     A.    \_..}   ~ ~+ M      0    I\   c... \ ""'   d.. ~1389 Cf -t1T3                                                                                   ,. k.      /
                                                                                 CA.NA/\ /\/
                                                                                                                                                        .~ ,r.o~evo...us•±'~
UNI   1-c..d._                                  Pc.N1 +c. N+1An.'/-
                      st . . . +c...'.J                                                                                                                                      4:
                                                                                                                                                                             .~   _,
p 0              .!Jo)(         300                                           ~'}/

 \.J"'-'f1'-1"n.+. P A                     1.& '177-.


                               RECEIVED
                           SCRANTON                                                            THIS CORR!SPONO!NC! 1$ ~OM AN INMATE
                                                                                                     CURRENTLY IN THE CUSTODY OF
                                                                                                   THE FEDERAL BUREAU OF PRISONS
                               NOV :~19
                                   _ __
                      PEA-~br___.....
                                  DEPUTY CLERK
                                                                                         !]1s+n1c.+-          oF C o uri.+.s


                                                                                          \_}1\\1"'"" JNc.A)orv                                             r-c..d.c.R11./             bu1ld1"'e;

                                                                                          LJN 1 ~c.d_         S+ ...     +c..s                C.Ou~+               hou<:>C..


           THIS                           IS   '•o, ..    INMATE                          'l. 3   s.. /\/ 0   R   +h           w"             sh   IN   ~   +0   /\/   A y c. "'~ c. R"" 1. Oj
                     ""ENiL y IN iHE cusrooy OF
                 iHE FEDERAL BUREA.u OF PR.fSONs
        I 'i!i,!~"""•DENcE
                                                                                               5C.R./\N+ON                  PA                18 503




                                                                                                          IiiIiI''1;, /f1//I·· I·'J" ··'11r
                                                                                                                                          '""'"·'ii"I·/1liJ'I111
                                                                                                                                                                                              Case 3:19-cv-02004-RDM Document 1 Filed 11/21/19 Page 8 of 8
